          Case 3:19-cv-06012-VC Document 28 Filed 04/20/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  COOPERATIVE ENTERTAINMENT,                       Case No. 19-cv-06012-VC
  INC.,
                 Plaintiff,                        ORDER DENYING MOTION TO
                                                   DISMISS AS MOOT
          v.
                                                   Re: Dkt. No. 21
  CROWD MACHINE, INC.,
                 Defendant.

       Because the plaintiff has filed an amended complaint, and the defendant has filed a

renewed motion to dismiss, the motion to dismiss the original complaint is denied without

prejudice as moot. The hearing set for April 23, 2020 is vacated.

       IT IS SO ORDERED.

Dated: February 20, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
